DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...retrieving supplemental information about the item, wherein the supplemental information can identify a size and shape of the item and at least one performance specification; generating image data of the item from one or more cameras, wherein an angle, zoom level, and a distance of the one or more cameras in relation to the item to generate the image data are based on the size and the shape of the item; and generating a posting for the item, the posting comprising the image data and the supplemental information.” The closest prior art in Brady et al. (US 2018/0024554) teaches a system in which autonomous ground vehicles ("AGVs") are utilized to retrieve items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations (e.g., user's residences). In various implementations, the AGVs may be owned by individual users and/or may service a group of users in a given area (e.g., in an apartment building, neighborhood, etc.). In various implementations, AGVs may be stationed at various types of locations (e.g., inside or outside of user residences, common areas, etc.) and may travel out (e.g., to a street) to meet a transportation vehicle (e.g., a delivery truck) that is carrying items. For example, a notification may be received indicating that a transportation vehicle is expected to arrive at a designated meeting location (e.g., on a street) at a particular time. As another example, various types of sensors (e.g., image sensors, sound sensors, etc.) may be utilized to determine when a transportation vehicle is approaching an area (e.g., an ice cream truck may play a sound when approaching, etc.). In response to an approaching transportation vehicle, one or more AGVs may travel out to the meeting location to receive items from the transportation vehicle. In one configuration, a starting travel time may be established for an AGV to begin travel toward the meeting location so that the AGV may arrive ahead of the transportation vehicle. The determination of the starting travel time may be based at least in part on an estimated time of when the transportation vehicle is expected to arrive at the meeting location, Brady et al. (Patent No.: US 10,310,500) teaches distributing or retrieving inventory or materials, e.g., to or from customers or other end users of inventory or materials, or to or from locations where the inventory or materials are to be used or were used. More specifically, some embodiments of the systems and methods disclosed herein are directed to distributing inventories of consumer goods or other items to locations where demand for such items is known, observed or predicted, using an autonomous vehicle (e.g., an autonomous ground vehicle) having a predefined set of dimensions or attributes, or a fleet of such vehicles having any number of sets of dimensions or attributes. Some embodiments of the systems and methods disclosed herein are also directed to retrieving items or materials, e.g., waste products generated by the use of such items, or remnants or scraps of such items, from locations where such items or materials were used or disposed, using one or more autonomous vehicles. Some other embodiments of the systems and methods disclosed herein are directed to autonomous vehicles that are configured to manufacture or produce items using stock materials along with other materials that are retrieved from one or more locations, including but not limited to locations where items were used or disposed, and delivering items manufactured or produced thereby to customers or their intended destinations using such autonomous vehicles, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Claims 1-7 would be allowable if the nonstatutory double patenting rejection set forth in this Office action is overcome.
Claim 17 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application
Patent No. 11,023,938
(Claim 1)
1. A method implemented by a robotic assistant, the method comprising: receiving an item in a posting compartment; identifying the item with one or more image-based sensors; retrieving supplemental information about the item, wherein the supplemental information can identify a size and shape of the item and at least one performance specification; generating image data of the item from one or more cameras, wherein an angle, zoom level, and a distance of the one or more cameras in relation to the item to generate the image data are based on the size and the shape of the item; and generating a posting for the item, the posting comprising the image data and the supplemental information.





(Claim 2)
2. The method of claim 1, wherein the supplemental information is retrieved based on an identifier encoded in a barcode on the item.


(Claim 3)
3. The method of claim 1, wherein the posting compartment includes a turntable on which the item is placed, and wherein the one or more cameras take pictures of the item from different perspectives as the turntable rotates the item.


(Claim 4)
4. The method of claim 1, wherein a laser distance measure determines at least one of the size or the shape of the item as a turntable rotates the item.


(Claim 5)
5. The method of claim 1, wherein a customized package is created to ship the item in based on the size or the shape of the item.


(Claim 6)
6. The method of claim 1, wherein a laser distance measure mounted on a gimbal is moved in three dimensions around the item to measure a second size of the item, and wherein the size of the item and the second size of the item are compared to verify an accuracy of the posting.

(Claim 7)
7. The method of claim 1, further comprising: autonomously plugging a communication cable into the item; retrieving additional supplemental information about the item over the communication cable; and including the additional supplemental information about the item in the posting.

(Claim 8)
8. A method implemented by a robotic assistant, the method comprising: receiving an item in a posting compartment; identifying the item with one or more image-based sensors of the posting compartment; determining attributes of the item via measurements generated by the posting compartment; receiving supplemental information about the item; deriving shipping information for the item based on the attributes and the supplemental information; and generating a posting for the item, the posting including the shipping information.





















(Claim 9)
9. The method of claim 8, wherein the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item.


(Claim 10)
10. The method of claim 8, wherein the attributes determined via the measurements include a fragility of the item.





(Claim 11)
11. The method of claim 8, further comprising identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item.



(Claim 12)
12. The method of claim 8, wherein the attributes measured include a condition of the item.




(Claim 13)
13. The method of claim 8, further comprising selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item.

(Claim 14)
14. The method of claim 8, wherein the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item.

(Claim 15)
15. A non-transitory computer-readable storage medium having computer- executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to: receive an indication that an item was placed in a posting compartment of a robotic assistant; identify the item with one or more image-based sensors; retrieve supplemental information about the item, wherein the supplemental information includes one or more materials that the item is made of; determine a condition of the item with the one or more image-based sensors in the posting compartment and based on the one or more materials the item made of; and generate a posting for the item, the posting describing the condition of the item. 







(Claim 16)
16. The non-transitory computer-readable storage medium of claim 15, wherein a weight of the item is derived from a scale in the posting compartment, wherein dimensions of the item are determined based on one or more sensors in the posting compartment, and wherein the derived weight and the determined dimensions of the item are used to estimate a packaging cost.

(Claim 17)
17. The non-transitory computer-readable storage medium of claim 15, wherein a weight of the item is measured with a scale, wherein dimensions of the item are measured with one or more sensors in the posting compartment, and wherein the measured weight and the measured dimensions of the item are compared to a retrieved weight and retrieved dimensions of the item included in the supplemental information to determine if the supplemental information is accurate.

(Claim 18)
18. The non-transitory computer-readable storage medium of claim 15, wherein image data included in the posting is captured from different angles in conjunction with an item manipulation arm within the posting compartment that holds the item at the different angles in relation to one or more cameras.





(Claim 19)
19. The non-transitory computer-readable storage medium of claim 15, wherein the robotic assistant receives a request to retrieve the item from a defined location, and wherein, in response to the request to pick up the item, the robotic assistant moves to the defined location to retrieve the item.




(Claim 20)
20. The non-transitory computer-readable storage medium of claim 19, wherein the robotic assistant includes a grabbing hook that identifies and loads the item from the defined location into the posting compartment.
(Claim 1)
1. A computer-operated vehicle, the method comprising: a posting compartment accessible with an automated door; one or more image-based sensors located within the posting compartment and configured to identify an item placed inside the posting compartment, wherein the computer-operated vehicle is configured to: receive the item in the posting compartment; identify the item with the one or more image-based sensors; retrieve supplemental information about the identified item, wherein the supplemental information can identify a size and shape of the object and at least one performance specification; generate image data of the item from one or more cameras, wherein an angle, zoom level and a distance between the one or more cameras and the item are based on the size and the shape of the item; and generate a posting for the item, the posting comprising the image data and the supplemental information.

(Claim 2)
2. The computer-operated vehicle according to claim 1, wherein the supplemental information is retrieved based on an identifier encoded in a barcode on the item.
(Claim 3)
3. The computer-operated vehicle according to claim 1, wherein the posting compartment includes a turntable on which the item is placed, and wherein the one or more cameras take pictures of the item from different perspectives as the turntable rotates the item.
(Claim 4)
4. The computer-operated vehicle according to claim 3, wherein a laser distance measure determines at least one of a physical size or shape of the item as the turntable rotates the item.
(Claim 5)
5. The computer-operated vehicle according to claim 4, wherein a customized package is created to ship the item in based on the physical size or shape of the item.
(Claim 6)
6. The computer-operated vehicle according to claim 1, wherein a laser distance measure mounted on a gimbal is moved in three dimensions around the item to measure a second size of the item, and wherein the size of the item and the second size of the item are compared to verify an accuracy of the posting.
(Claim 7)
7. The computer-operated vehicle according to claim 1, further comprising: autonomously plugging a communication cable into the item; retrieving additional supplemental information about the item over the communication cable; and including the additional supplemental information about the item in the posting.
(Claim 8)
8. A computing system, comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the one or more processors to: receive an indication that an item has been placed in a posting compartment; receive a seller-generated description of the item; determine, based on data generated by one or more image-based sensors within the posting compartment, an identity of the item, the data including image data of the item, wherein an angle, zoom level, and a distance between the one or more image-based sensors are based on the size and shape of the item; retrieve, based on the identity of the item, supplemental information for inclusion in a posting for the item on an online retailer, wherein the supplemental information includes a description of the item and can identify a size and shape of the item and at least one performance specification; determine whether the seller-generated description of the item is consistent with the description of the item that was retrieved based on the identity of the item; and responsive to determining that the seller-generated description of the item is consistent with the description of the item that was retrieved based on the identity of the item, generate the posting for the item to include at least the seller-generated description of the item, the supplemental information, and the image data.
(Claim 9)
9. The computing system of claim 8, wherein the posting includes an indication that the seller-generated description of the item has been confirmed as accurate.

(Claim 10)
10. The computing system of claim 8, wherein the computer-executable instructions further cause the processor to: cause a scale to measure a weight of the item; measure the size and shape of the item; and determine estimated shipping cost data for the item based on the size, shape, and weight of the item.
(Claim 11)
11. The computing system of claim 8, wherein a first weight of the item that is measured by a scale in the posting compartment is compared to a second weight of the item that is extracted from the supplemental information, and wherein the posting is generated in response to a determination that the first weight of the item is consistent with the second weight of the item.
(Claim 12)
12. The computing system of claim 8, wherein an infra-red camera within the posting compartment captures an image of an internal state of the item, and wherein the image of the internal state of the item is analyzed to determine if the item is damaged.
(Claim 13)
13. The computing system of claim 8, wherein a condition of the item is estimated based on a visual scan of the item for physical wear indicators.
(Claim 14)
14. The computing system of claim 13, wherein the item is a computing device, and wherein the condition of the item is estimated in part based on a determination that a screen of the computing device is intact.
(Claim 15)
15. A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to: receive an indication that an item was placed in a posting compartment of an autonomous selling unit; identify the item based on image data that is generated by an image-based sensor; retrieve supplemental information about the item, wherein the supplemental information includes one or more materials the item is made of; measure a weight of the item with a scale; measure dimensions of the item with one or more sensors in the posting compartment; compare the measured weight and measured dimensions of the item to a weight and dimensions of the item included in the supplemental information; determine, based on the comparison, that the supplemental information is accurate; determine a condition of the item based on the image data and the one or more materials the item is made of; and generate a posting for the item that includes at least the condition of the item determined based on the image data and the one or more materials.
(Claim 15 above and Claim 16 below include the claimed limitations of Claim 16 of the Instant Application)
(Claim 16)
16. The computer-readable storage medium of claim 15, wherein the weight of the item is derived from the scale in the posting compartment, and wherein the weight and dimensions of the item are used to estimate a packaging cost.

(Claim 15 above includes the claimed limitations of Claim 17 of the Instant Application)







(Claim 17 below includes the claimed limitations of Claim 18 of the Instant Application)
(Claim 17)
17. The computer-readable storage medium of claim 15, wherein one or more images included in the posting are captured from different angles in conjunction with an item manipulation arm within the posting compartment that holds the item at different angles to one or more cameras.
(Claim 18 below includes the claimed limitations of Claim 19 of the Instant Application)
(Claim 18)
18. The computer-readable storage medium of claim 15, wherein the autonomous selling unit receives a request to pick up the item from a defined location, and wherein, in response to the request to pick up the item, the autonomous selling unit moves to the defined location to pick up the item.
(Claim 19 below includes the claimed limitations of Claim 20 of the Instant Application)
(Claim 19)
19. The computer-readable storage medium of claim 18, wherein the autonomous selling unit includes a grabbing hook that is configured to load the item from the defined location into the posting compartment.
(Claim 20)
20. The computing system of claim 8, wherein the supplemental information is retrieved based on an identifier encoded in a barcode on the item.


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,023,938, and further in view of Brady et al. US Pub. No. 2018/0024554. 
Re claim 1, the conflicting claims are not patentably distinct from each other because every limitation of claim 1 of the Instant Application is found in claim 1 of the Patent No. 11,023,938, except the following limitation: “a robotic assistant.”
However, the reference of Brady explicitly teaches “a robotic assistant” (see ¶ 32 for a robotic assistant (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A as shown in fig. 2))
 Therefore, taking the combined teachings of Patent No. 11,023,938 and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (robotic assistant) into the system of Patent No. 11,023,938 as taught by Brady.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Brady for the benefit of having an item engagement mechanism that may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location, wherein such item engagement mechanisms may also or alternatively be included in a transportation vehicle, home base location, meeting location, user's residence, etc. for placing items in and/or removing items from a storage compartment 257 of the AGV 200A in order to ease the processing time when engaging an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location (see fig. 2 ¶ 32)
 	Re claim 2, the conflicting claims are not patentably distinct from each other because claim 2 of the Instant Application is anticipated by claim 2 of the Patent No. 11,023,938.
Re claim 3, the conflicting claims are not patentably distinct from each other because claim 3 of the Instant Application is anticipated by claim 3 of the Patent No. 11,023,938.
Re claim 4, the conflicting claims are not patentably distinct from each other because claim 4 of the Instant Application is anticipated by claim 4 of the Patent No. 11,023,938.
Re claim 5, the conflicting claims are not patentably distinct from each other because claim 5 of the Instant Application is anticipated by claim 5 of the Patent No. 11,023,938.
Re claim 6, the conflicting claims are not patentably distinct from each other because claim 6 of the Instant Application is anticipated by claim 6 of the Patent No. 11,023,938.
Re claim 7, the conflicting claims are not patentably distinct from each other because claim 7 of the Instant Application is anticipated by claim 7 of the Patent No. 11,023,938.
Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-14 of U.S. Patent No. 11,023,938, and further in view of Lehmann et al. US Pub. No. 2013/0218799, and further in view of Brady et al. US Pub. No. 2018/0024554.
Re claim 8, the conflicting claims are not patentably distinct from each other because every limitation of claim 8 of the Instant Application is found in claim 8 of the Patent No. 11,023,938, except the following limitation: “determining attributes of the item via measurements generated by the posting compartment; a robotic assistant; deriving shipping information for the item based on the attributes and the supplemental information.”
However, the reference of Lehmann explicitly teaches “determining attributes of the item via measurements generated by the posting compartment” (see fig. 3 ¶s 32, 36-40 for determining attributes of the item via measurements generated by the posting compartment (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Patent No. 11,023,938 and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Patent No. 11,023,938 as taught by Lehmann.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Lehmann for the benefit of having a container recommendation service that may be configured to recommend various containers suitable for shipping the item package 309 dependent on item dimension values currently associated with the items 303, 305 of the item package 309 and/or dimensions associated with the item package 309 itself, for example, the container recommendation service may recommend a particular container suitable for shipping an item package 309 based on known or estimated dimension values of the items 303, 305 in the item package 309 (e.g., item dimension values provided by the vendors of each of the items, measured by agents or systems in the facility, and/or estimated, wherein the container recommendation service may base its decision on item dimensions gathered through an automated dimensioning process (e.g., one employing a CubiScan.RTM. system), and may have a fairly high level of accuracy in order to ease the processing time when making decision on item dimensions gathered through an automated dimensioning process and may have a fairly high level of accuracy (see fig. 3 ¶ 36)
On the other hand, the reference of Brady explicitly teaches “a robotic assistant” (see ¶ 32 for a robotic assistant (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A as shown in fig. 2)); deriving shipping information for the item based on the attributes and the supplemental information” (see ¶ 81 deriving shipping information for the item based on the attributes and the supplemental information. First, the package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV as described in fig. 1 paragraph 26. Second, a notification may be included as part of a message that is sent to a user (e.g., from the AGV, central management system, etc.), which indicates that an item is being delivered and may also include information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment as taken by an image capture sensor of the AGV, etc.) as described in fig. 8 paragraph 83. Third, an item engagement mechanism (e.g., a robotic arm) of the AGV or delivery location may be utilized to remove the item from the storage compartment of the AGV and place the item at the delivery location (e.g., in a corner of the floor, on a counter, in a refrigerator, etc.) as described in fig. 8 paragraph 84. Thus, it should be noted that shipping information for the item is derived based on the size of a shipping package and the information indicating an identification of the item (e.g., a description of the item, a picture of the item, etc. as described in the above figures and paragraphs)
Therefore, taking the combined teachings of Patent No. 11,023,938 and Brady as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate this feature (shipping) into the system of Patent No. 11,023,938 as taught by Brady.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Brady for the benefit of having a package routing operation 165 that may sort orders for packing in shipping packages to one of two or more shipping operations 170, from which they may be shipped to the users 100, wherein package routing operation 165 may, depending on the specific implementation, be either automated or manual, wherein the package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system, wherein the destination may be the final destination identified by the user, or a destination at which transfer of a shipment set may occur for final delivery to the user, or a meeting location from which one or more AGVs may complete the final delivery, wherein the package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV in order to ease the processing time and have a user friendly interaction (see fig. 1 ¶ 26)
Re claim 9, the conflicting claims are not patentably distinct from each other because every limitation of claim 9 of the Instant Application is found in claim 9 of the Patent No. 11,023,938, except the following limitation: “wherein the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item.”
However, the reference of Lehmann explicitly teaches “wherein the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item” (see fig. 3 ¶s 32, 36-40 for the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Patent No. 11,023,938 as taught by Lehmann.
Per claim 9, Patent No. 11,023,938 and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 10, the conflicting claims are not patentably distinct from each other because every limitation of claim 10 of the Instant Application is found in claim 10 of the Patent No. 11,023,938, except the following limitation: “wherein the attributes determined via the measurements include a fragility of the item.”
However, the reference of Lehmann explicitly teaches “wherein the attributes determined via the measurements include a fragility of the item” (see fig. 3 ¶s 32, 36-40 for the attributes determined via the measurements include a fragility of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28, furthermore, an indicator of the fragility of the item, the weight of the item as described in paragraph 49). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Patent No. 11,023,938 as taught by Lehmann.
Per claim 10, Patent No. 11,023,938 and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 12, the conflicting claims are not patentably distinct from each other because every limitation of claim 12 of the Instant Application is found in claim 12 of the Patent No. 11,023,938, except the following limitation: “wherein the attributes measured include a condition of the item.”
However, the reference of Lehmann explicitly teaches “wherein the attributes measured include a condition of the item” (see fig. 3 ¶s 32, 36-40 for the attributes measured include a condition of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped as described in paragraph 28, furthermore, an indicator of the fragility of the item, the weight of the item as described in paragraph 49). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Patent No. 11,023,938 as taught by Lehmann.
Per claim 12, Patent No. 11,023,938 and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 13, the conflicting claims are not patentably distinct from each other because every limitation of claim 13 of the Instant Application is found in claim 13 of the Patent No. 11,023,938, except the following limitation: “selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item.”
However, the reference of Lehmann explicitly teaches “selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item” (see fig. 3 ¶s 32, 36-40 for selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped, to facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible, irregularly shaped items may be handled without placing them in regularly shaped packaging as described in paragraph 28))
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Patent No. 11,023,938 as taught by Lehmann.
Per claim 13, Patent No. 11,023,938 and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 14, the conflicting claims are not patentably distinct from each other because every limitation of claim 14 of the Instant Application is found in claim 14 of the Patent No. 11,023,938, except the following limitation: “wherein the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item.”
However, the reference of Lehmann explicitly teaches “wherein the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item” (see fig. 3 ¶s 36-40 for the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped, to facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible, irregularly shaped items may be handled without placing them in regularly shaped packaging as described in paragraph 28, furthermore, the transportation costing service 221 may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights as described in fig. 2 paragraph 32). Thus, the measured size, shape, and weight of items have to be included in a calculation in order to estimate transportation costs)
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (shipping costs) into the system of Patent No. 11,023,938 as taught by Lehmann.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Lehmann for the benefit of having a transportation costing service 221 that may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights in order to ease the processing time when estimating transportation costs of items (see fig. 2 ¶ 32)
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,023,938, and further in view of Lehmann et al. US Pub. No. 2013/0218799, and further in view of Brady et al. US Pub. No. 2018/0024554, and further in view of Linnell et al. US Pub. No. 2018/0297266.
Re claim 11, the conflicting claims are not patentably distinct from each other because every limitation of claim 11 of the Instant Application is found in claim 11 of the Patent No. 11,023,938, except the following limitation: “identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item.”
However, the reference of Linnell explicitly teaches “identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item” (see ¶s 44-45 for identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item (i.e. the item data includes various characteristics for each item in the catalog, for example, such characteristic data may include, but is not limited to, shape, size, weight, center of mass, shear strength, bending strength, compression strength, hardness/softness, solid/liquid, material composition, fragility, and value of an item as described in figs. 1-2 paragraph 43). Also, see paragraphs 46-49)
Therefore, taking the combined teachings of Patent No. 11,023,938, Lehmann, Brady and Linnell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (fragility of the item) into the system of Patent No. 11,023,938 as taught by Linnell.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Linnell for the benefit of having an order system 100 that considers various characteristics for each item i, wherein an item database 06 stores data for a catalog of items that may be specified in an order 02, and an inventory module 104 maintains the item data in the database 06, wherein the item data includes various characteristics for each item in the catalog, for example, such characteristic data may include, but is not limited to, shape, size, weight, center of mass, shear strength, bending strength, compression strength, hardness/softness, solid/liquid, material composition, fragility, and value of an item, and therefore, according to act 204, the inventory module 104 receives the list 04 of item(s) i specified in the order 02 and can query the database 06 for characteristic data for each item i in order to ease the processing time when identifying a fragility of the item (see fig. 2 ¶ 43)
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,023,938, and further in view of Brady et al. US Pub. No. 2018/0024554.
Re claim 15, the conflicting claims are not patentably distinct from each other because every limitation of claim 15 of the Instant Application is found in claim 15 of the Patent No. 11,023,938, except the following limitation: “a robotic assistant.”
However, the reference of Brady explicitly teaches “a robotic assistant” (see ¶ 32 for a robotic assistant (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A as shown in fig. 2))
 Therefore, taking the combined teachings of Patent No. 11,023,938 and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (robotic assistant) into the system of Patent No. 11,023,938 as taught by Brady.
One will be motivated to incorporate the above feature into the system of Patent No. 11,023,938 as taught by Brady for the benefit of having an item engagement mechanism that may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location, wherein such item engagement mechanisms may also or alternatively be included in a transportation vehicle, home base location, meeting location, user's residence, etc. for placing items in and/or removing items from a storage compartment 257 of the AGV 200A in order to ease the processing time when engaging an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location (see fig. 2 ¶ 32)
Re claim 16, the conflicting claims are not patentably distinct from each other because claim 16 of the Instant Application is recited in claims 15 and 16 of the Patent No. 11,023,938.
Re claim 17, the conflicting claims are not patentably distinct from each other because claim 17 of the Instant Application is recited in claim 15 of the Patent No. 11,023,938.
Re claim 18, the conflicting claims are not patentably distinct from each other because claim 18 of the Instant Application is anticipated by claim 17 of the Patent No. 11,023,938.
Re claim 19, the conflicting claims are not patentably distinct from each other because every limitation of claim 19 of the Instant Application is found in claim 18 of the Patent No. 11,023,938, except the following limitation: “a robotic assistant.”
However, the reference of Brady explicitly teaches “a robotic assistant” (see ¶ 32 for a robotic assistant (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A as shown in fig. 2))
 Therefore, taking the combined teachings of Patent No. 11,023,938 and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (robotic assistant) into the system of Patent No. 11,023,938 as taught by Brady.
Per claim 19, Patent No. 11,023,938 and Brady are combined for the same motivation as set forth in claim 15 above.
Re claim 20, the conflicting claims are not patentably distinct from each other because every limitation of claim 20 of the Instant Application is found in claim 19 of the Patent No. 11,023,938, except the following limitation: “a robotic assistant.”
However, the reference of Brady explicitly teaches “a robotic assistant” (see ¶ 32 for a robotic assistant (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A as shown in fig. 2))
 Therefore, taking the combined teachings of Patent No. 11,023,938 and Brady as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (robotic assistant) into the system of Patent No. 11,023,938 as taught by Brady.
Per claim 20, Patent No. 11,023,938 and Brady are combined for the same motivation as set forth in claim 15 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0024554 A1)(hereinafter Brady), and further in view of Lehmann et al. (US 2013/0218799 A1)(hereinafter Lehmann).
Re claim 8, Brady discloses a method implemented by a robotic assistant, the method comprising: receiving an item in a posting compartment (see ¶ 80 for receiving an item in a posting compartment (i.e. an input may be received (e.g., by the AGV control system 210) from a carrier, transportation vehicle, remote computing resource, etc. that indicates that an item has been placed in the storage compartment that is to be delivered to a delivery location as described in fig. 8 paragraph 81); identifying the item with one or more image-based sensors of the posting compartment (see ¶ 83 for identifying the item with one or more image-based sensors (i.e. sensors 271-273 as shown in fig. 2) of the posting compartment (i.e. various sensors (e.g., sensors 271-273) may be utilized to determine that an item has been placed in the storage compartment and has thus been received by the AGV as described in fig. 8 paragraph 81); receiving supplemental information about the item (see ¶ 81 for receiving supplemental information about the item (i.e. a notification may be included as part of a message that is sent to a user (e.g., from the AGV, central management system, etc.), which indicates that an item is being delivered and may also include information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment as taken by an image capture sensor of the AGV, etc.) as described in fig. 8 paragraph 83). It should be noted that the information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment, etc. includes supplemental information); deriving shipping information for the item based on the attributes and the supplemental information (see ¶ 81 deriving shipping information for the item based on the attributes and the supplemental information. First, the package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV as described in fig. 1 paragraph 26. Second, a notification may be included as part of a message that is sent to a user (e.g., from the AGV, central management system, etc.), which indicates that an item is being delivered and may also include information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment as taken by an image capture sensor of the AGV, etc.) as described in fig. 8 paragraph 83. Third, an item engagement mechanism (e.g., a robotic arm) of the AGV or delivery location may be utilized to remove the item from the storage compartment of the AGV and place the item at the delivery location (e.g., in a corner of the floor, on a counter, in a refrigerator, etc.) as described in fig. 8 paragraph 84. Thus, it should be noted that shipping information for the item is derived based on the size of a shipping package and the information indicating an identification of the item (e.g., a description of the item, a picture of the item, etc. as described in the above figures and paragraphs); and generating a posting for the item, the posting including the shipping information (see ¶ 81 for generating a posting for the item, the posting including the shipping information. First, a notification may be included as part of a message that is sent to a user (e.g., from the AGV, central management system, etc.), which indicates that an item is being delivered and may also include information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment as taken by an image capture sensor of the AGV, etc.) as described in fig. 8 paragraph 83. Second, an item engagement mechanism (e.g., a robotic arm) of the AGV or delivery location may be utilized to remove the item from the storage compartment of the AGV and place the item at the delivery location (e.g., in a corner of the floor, on a counter, in a refrigerator, etc.) as described in fig. 8 paragraph 84. It should be noted that the information indicating an identification of the item (e.g., a description of the item, a picture of the item, etc. represents the description of the item including the delivery location, so a posting for the item is generated with such description of the item including the delivery location)
Brady fails to explicitly teach determining attributes of the item via measurements generated by the posting compartment. However, the reference of Lehmann explicitly teaches determining attributes of the item via measurements generated by the posting compartment (see fig. 3 ¶s 32, 36-40 for determining attributes of the item via measurements generated by the posting compartment (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Brady as taught by Lehmann.
One will be motivated to incorporate the above feature into the system of Brady as taught by Lehmann for the benefit of having a container recommendation service that may be configured to recommend various containers suitable for shipping the item package 309 dependent on item dimension values currently associated with the items 303, 305 of the item package 309 and/or dimensions associated with the item package 309 itself, for example, the container recommendation service may recommend a particular container suitable for shipping an item package 309 based on known or estimated dimension values of the items 303, 305 in the item package 309 (e.g., item dimension values provided by the vendors of each of the items, measured by agents or systems in the facility, and/or estimated, wherein the container recommendation service may base its decision on item dimensions gathered through an automated dimensioning process (e.g., one employing a CubiScan.RTM. system), and may have a fairly high level of accuracy in order to ease the processing time when making decision on item dimensions gathered through an automated dimensioning process and may have a fairly high level of accuracy (see fig. 3 ¶ 36)
Re claim 9, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item. However, the reference of Lehmann explicitly teaches wherein the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item (see fig. 3 ¶s 32, 36-40 for the attributes determined via the measurements include at least one of a weight of the item, a size of the item, or a shape of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Brady as taught by Lehmann.
Per claim 9, Brady and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 10, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the attributes determined via the measurements include a fragility of the item. However, the reference of Lehmann explicitly teaches wherein the attributes determined via the measurements include a fragility of the item (see fig. 3 ¶s 32, 36-40 for the attributes determined via the measurements include a fragility of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight as described in paragraph 28, furthermore, an indicator of the fragility of the item, the weight of the item as described in paragraph 49). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Brady as taught by Lehmann.
Per claim 10, Brady and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 12, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the attributes measured include a condition of the item. However, the reference of Lehmann explicitly teaches wherein the attributes measured include a condition of the item (see fig. 3 ¶s 32, 36-40 for the attributes measured include a condition of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped as described in paragraph 28, furthermore, an indicator of the fragility of the item, the weight of the item as described in paragraph 49). Thus, it should be noted that shapes, sizes, and weight of the item represent attributes of the item determined via measurements using a scale at the handling facility)
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Brady as taught by Lehmann.
Per claim 12, Brady and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 13, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach further comprising selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item. However, the reference of Lehmann explicitly teaches further comprising selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item (see fig. 3 ¶s 32, 36-40 for selecting, based on the attributes and the supplemental information of the item, packing materials usable to package the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped, to facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible, irregularly shaped items may be handled without placing them in regularly shaped packaging as described in paragraph 28))
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (attributes) into the system of Brady as taught by Lehmann.
Per claim 13, Brady and Lehmann are combined for the same motivation as set forth in claim 8 above.
Re claim 14, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item. However, the reference of Lehmann explicitly teaches wherein the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item (see fig. 3 ¶s 36-40 for the shipping information includes packing information and shipping costs based on the attributes and the supplemental information of the item (i.e. the items in a materials handling facility may be of varying shapes, sizes, and weight, for example, some items in a materials handling facility may be irregularly shaped, to facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible, irregularly shaped items may be handled without placing them in regularly shaped packaging as described in paragraph 28, furthermore, the transportation costing service 221 may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights as described in fig. 2 paragraph 32). Thus, the measured size, shape, and weight of items have to be included in a calculation in order to estimate transportation costs)
Therefore, taking the combined teachings of Brady and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (shipping costs) into the system of Brady as taught by Lehmann.
One will be motivated to incorporate the above feature into the system of Brady as taught by Lehmann for the benefit of having a transportation costing service 221 that may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights in order to ease the processing time when estimating transportation costs of items (see fig. 2 ¶ 32)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0024554 A1)(hereinafter Brady) as applied to claims 8-10 and 12-14 above, and further in view of Lehmann et al. (US 2013/0218799 A1)(hereinafter Lehmann), and further in view of Linnell et al. (US 2018/0297266 A1)(hereinafter Linnell).
Re claim 11, the combination of Brady and Lehmann as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach further comprising identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item. However, the reference of Linnell explicitly teaches further comprising identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item (see ¶s 44-45 for identifying a fragility of the item based at least in part on the supplemental information, the supplemental information including one or more materials used to manufacture the item (i.e. the item data includes various characteristics for each item in the catalog, for example, such characteristic data may include, but is not limited to, shape, size, weight, center of mass, shear strength, bending strength, compression strength, hardness/softness, solid/liquid, material composition, fragility, and value of an item as described in figs. 1-2 paragraph 43). Also, see paragraphs 46-49)
Therefore, taking the combined teachings of Brady, Lehmann and Linnell as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (fragility of the item) into the system of Brady as taught by Linnell.
One will be motivated to incorporate the above feature into the system of Brady as taught by Linnell for the benefit of having an order system 100 that considers various characteristics for each item i, wherein an item database 06 stores data for a catalog of items that may be specified in an order 02, and an inventory module 104 maintains the item data in the database 06, wherein the item data includes various characteristics for each item in the catalog, for example, such characteristic data may include, but is not limited to, shape, size, weight, center of mass, shear strength, bending strength, compression strength, hardness/softness, solid/liquid, material composition, fragility, and value of an item, and therefore, according to act 204, the inventory module 104 receives the list 04 of item(s) i specified in the order 02 and can query the database 06 for characteristic data for each item i in order to ease the processing time when identifying a fragility of the item (see fig. 2 ¶ 43)
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0024554 A1)(hereinafter Brady), and further in view of Brady et al. (US 10,310,500 B1)(hereinafter Brady-2).
Re claim 15, Brady discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to: receive an indication that an item was placed in a posting compartment of a robotic assistant (see ¶ 80 for receive an indication that an item was placed in a posting compartment of a robotic assistant (i.e. an AGV and/or transportation vehicle may include an item engagement mechanism (e.g., a robotic arm) for engaging an item that is on the transportation vehicle that is to be received by the AGV (e.g., by placing the item in a storage compartment of the AGV, etc.) as described in fig. 8 paragraph 80, furthermore, an input may be received (e.g., by the AGV control system 210) from a carrier, transportation vehicle, remote computing resource, etc. that indicates that an item has been placed in the storage compartment that is to be delivered to a delivery location as described in fig. 8 paragraph 81); identify the item with one or more image-based sensors (see ¶ 83 for identify the item with one or more of an image-based sensors (i.e. various sensors (e.g., sensors 271-273) may be utilized to determine that an item has been placed in the storage compartment and has thus been received by the AGV as described in fig. 8 paragraph 81); determine a condition of the item with the one or more image-based sensors in the posting compartment (see ¶ 41 for determine a condition of the item with the one or more image-based sensors in the posting compartment. First, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257 as described in fig. 2 paragraph 39. Second, continuous monitoring and regulating of the temperatures of the refrigerated storage compartments in which such items are kept may be important for verifying the condition of the items as described in fig. 2 paragraph 42. Thus, the condition of the items is verified based on one or more sensors 271-274 in the storage compartment 257); and generate a posting for the item, the posting describing the condition of the item (see ¶s 39, 42, 81 for generate a posting for the item, the posting describing condition of the item. First, a notification may be included as part of a message that is sent to a user (e.g., from the AGV, central management system, etc.), which indicates that an item is being delivered and may also include information indicating an identification of the item (e.g., a description of the item, a picture of the item in the storage compartment as taken by an image capture sensor of the AGV, etc.) as described in fig. 8 paragraph 83. Second, an item engagement mechanism (e.g., a robotic arm) of the AGV or delivery location may be utilized to remove the item from the storage compartment of the AGV and place the item at the delivery location (e.g., in a corner of the floor, on a counter, in a refrigerator, etc.) as described in fig. 8 paragraph 84. Thus, a posting for the item is generated which includes the verified condition of the item)
Brady fails to explicitly teach retrieve supplemental information about the item, wherein the supplemental information includes one or more materials that the item is made of; and based on the one or more materials the item made of. However, the reference of Brady-2 explicitly teaches retrieve supplemental information about the item, wherein the supplemental information includes one or more materials that the item is made of (see col. 9 lines 49-67, col. 10 lines 1-4 for retrieve supplemental information about the item, wherein the supplemental information includes one or more materials that the item is made of (i.e. An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations as described in col. 9 lines 57-65)); and based on the one or more materials the item made of (see col. 9 lines 49-67, col. 10 lines 1-4 for based on the one or more materials the item is made of (i.e. An autonomous vehicle that is outfitted or configured with automated fabricators and/or tooling equipment may be loaded with a variety of stock materials, and may be programmed to retrieve other raw materials (e.g., the raw materials themselves, or one or more items formed from such raw materials, which may be processed to extract the raw materials therefrom) from one or more specified locations as described in col. 9 lines 57-65))
Therefore, taking the combined teachings of Brady and Brady-2 as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (materials) into the system of Brady as taught by Brady-2.
One will be motivated to incorporate the above feature into the system of Brady as taught by Brady-2 for the benefit of having autonomous vehicles may be outfitted or configured with one or more automated fabricators, e.g., 3D printers, having various types or forms of tooling equipment included therein, wherein such tooling equipment may include, but is not limited to, one or more filaments, heads, blades, nozzles, motors, rollers, heat sources, radiation sources or other elements for molding, shaping, forming, curing, solidifying or depositing layers of materials therein and forming such materials into an end product in order to ease the processing time when forming such materials into an end product (see col. 9 lines 49-57)
Re claim 19, the combination of Brady and Brady-2 as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Brady wherein the robotic assistant receives a request to retrieve the item from a defined location, and wherein, in response to the request to pick up the item, the robotic assistant moves to the defined location to retrieve the item (see fig. 6 ¶s 69-72 for the robotic assistant receives a request to retrieve the item from a defined location, and wherein, in response to the request to pick up the item, the robotic assistant moves to the defined location to retrieve the item (i.e. when a transportation vehicle has been designated for a delivery to a meeting location with one or more AGVs, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle. In various implementations, the item(s) in a particular storage area may be designated for further transport by a particular AGV, as will be described in more detail below with respect to FIGS. 3 and 4. More specifically, once the transportation vehicle reaches a designated meeting location, the item(s) in a particular storage area (e.g., wherein the storage area corresponds to a particular user order) may be transferred to or otherwise acquired by a particular AGV for delivering the items to a delivery location (e.g., at a user's residence, etc.) as described in figs. 1, 3-4 paragraph 22, furthermore, the AGV 200A may also include an item engagement mechanism (not shown), for example, the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location as described in fig. 2 paragraph 32))
Re claim 20, the combination of Brady and Brady-2 as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by Brady wherein the robotic assistant includes a grabbing hook that identifies and loads the item from the defined location into the posting compartment (see ¶ 48 for the robotic assistant includes a grabbing hook that identifies and loads the item from the defined location into the posting compartment (i.e. the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location. In various implementations, such item engagement mechanisms may also or alternatively be included in a transportation vehicle, home base location, meeting location, user's residence, etc. for placing items in and/or removing items from a storage compartment 257 of the AGV 200A as shown in fig. 2 paragraph 32))
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0024554 A1)(hereinafter Brady) as applied to claims 15, 19 and 20 above, and further in view of Brady et al. (US 10,310,500 B1)(hereinafter Brady-2), and further in view of Ostrowski et al. (US 2006/0261157 A1)(hereinafter Ostrowski), and further in view of Lehmann et al. (US 2013/0218799 A1)(hereinafter Lehmann).
Re claim 16, the combination of Brady and Brady-2 as discussed in claim 15 above discloses all the claim limitations with additional claimed feature taught by Brady the posting compartment, the posting compartment (see ¶ 28 for the posting compartment (i.e. storage compartment 257 as shown in fig. 2))
Brady fails to explicitly teach wherein a weight of the item is derived from a scale in, wherein dimensions of the item are determined based on one or more sensors in. However, the reference of Ostrowski explicitly teaches wherein a weight of the item is derived from a scale in (see ¶s 24, 27 for a weight of the item is derived from a scale (i.e. a scale subsystem 122, which can be employed to weigh merchandise 112 as described in fig. 1 paragraph 32)), wherein dimensions of the item are determined based on one or more sensors in (see ¶ 31 for dimensions of the item are determined based on one or more sensors (i.e. The visual sensors 120 may also determine the size of the merchandise 112 by analyzing the visual images of the merchandise 112 as described in fig. 1))
Therefore, taking the combined teachings of Brady, Brady-2 and Ostrowski as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (scale) into the system of Brady as taught by Ostrowski.
One will be motivated to incorporate the above feature into the system of Brady as taught by Ostrowski for the benefit of having a scale subsystem 122 that may start the conveyor belt 110 upon detection of any weight on the conveyor belt 110, wherein the scale subsystem 122 can be located at the beginning of the conveyor belt 110 to provide an indication that there is merchandise 112 on the conveyor belt 110 waiting to be checked out in order to ease the processing time when the scale subsystem 122 detects merchandise 112 on the conveyor belt 110, it will send a signal to start moving the conveyor belt 110 and to begin the automatic checkout process (see fig. 1 ¶ 27)
Furthermore, Brady fails to explicitly teach and wherein the derived weight and the determined dimensions of the item are used to estimate a packaging cost. However, the reference of Lehmann explicitly teaches and wherein the derived weight and the determined dimensions of the item are used to estimate a packaging cost (see fig. 3 ¶s 28, 33, 36-40 for the derived weight and the determined dimensions of the item are used to estimate a packaging cost (i.e. the transportation costing service 221 may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights as described in fig. 2 paragraph 32). Thus, weight and dimensions of items have to be included in a calculation in order to estimate packaging and transportation costs)
Therefore, taking the combined teachings of Brady, Brady-2, Ostrowski and Lehmann as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (costs) into the system of Brady as taught by Lehmann.
One will be motivated to incorporate the above feature into the system of Brady as taught by Lehmann for the benefit of having a transportation costing service 221 that may estimate transportation costs based on industry averages for transporting items of various volumes and/or weights in order to ease the processing time when estimating transportation costs of items (see fig. 2 ¶ 32)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2018/0024554 A1)(hereinafter Brady) as applied to claims 15, 19 and 20 above, and further in view of Brady et al. (US 10,310,500 B1)(hereinafter Brady-2), and further in view of Paepcke et al. (US 20190217477 A1)(hereinafter Paepcke).
Re claim 18, the combination of Brady and Brady-2 as discussed in claim 15 above discloses all the claimed limitations but fails to explicitly teach wherein image data included in the posting is captured from different angles in conjunction with an item manipulation arm within the posting compartment that holds the item at the different angles in relation to one or more cameras. However, the reference of Paepcke explicitly teaches wherein image data included in the posting is captured from different angles in conjunction with an item manipulation arm within the posting compartment that holds the item at the different angles in relation to one or more cameras (see figs. 1-2 ¶s 28-29, 32-34, for image data included in the posting is captured from different angles in conjunction with an item manipulation arm within the posting compartment that holds the item at the different angles in relation to one or more cameras (i.e. The robotic arm 150, using the image data captured by the one or more cameras 146 to maneuver, may collect items from a storage location and place them in the holding compartment 152 as described in figs. 3-7 paragraph 54))
Therefore, taking the combined teachings of Brady, Brady-2 and Paepcke as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (an item manipulation arm within the posting compartment) into the system of Brady as taught by Paepcke.
One will be motivated to incorporate the above feature into the system of Brady as taught by Paepcke for the benefit of having one or more cameras 146 that is disposed on the robotic arm 150 and a display 136 that is coupled to the shopping cart 315, wherein the shopping cart 315 may be manually navigated around a shopping center by a user, wherein the robotic arm 150, using the image data captured by the one or more cameras 146 to maneuver, may collect items from a storage location and place them in the holding compartment 152 in order to ease the processing time when the robotic arm 150 uses the image data captured by the one or more cameras 146 to maneuver (see ¶ 54 figs. 3-7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/13/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484